DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The Notice of Allowance dated July 02, 2021 has been withdrawn. Claims 1-16 are pending in the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-7, 11-14 and 16 are rejected under 35 U.S.C. 102(a) as being anticipated by Qu et al. (US 2015/0201394).
	Regarding claims 11 and 4, Qu discloses a base station and a communication control method performed by the base station device in an access network (Fig. 6b reference 129 eNodeB), the communication control method comprising:
	receiving, from a User Equipment (UE), second identification information identifying a dedicated core network in a tracking area update procedure (Fig. 6b step 1b; paragraphs [0091], 
	selecting a core network device in the dedicated core network based on the second identification information (paragraph [0128] see  a Tracking Area Update Request message together with RRC parameters indicating the Selected Network and the old GUMMEI); and
	transmitting the second identification information to the selected core network device in the tracking area update procedure (Fig. 6b step 2b; paragraphs [0092], [0119]; e.g., the eNodeB 129 forwards the TAU Request message together with at least one of the CSG access mode, CSG ID, TAI+ECGI of the cell from where it received the message and with the Selected Network to the MME 120).
	Regarding claims 5 and 12, Qu discloses the base station and the communication control method according to claims 4 and 11, the communication control method further comprising:
	receiving, from the UE, first identification information identifying the dedicated core network in an attach procedure (Fig. 6b step 1b);
	selecting the core network device in the dedicated core network based on the first identification information (paragraph [0118] selected MME 120); and
	transmitting the first identification information to the selected core network device in the attach procedure (Fig. 6b step 2b; paragraphs [0119]).
	Regarding claims 6 and 13, Qu discloses the base station and the communication control method according to claims 4 and 11, wherein the base station device receives a tracking area update request message from the UE (Fig. 6b step 1a; paragraph [118]; e.g., The UE 130 initiates a TAU procedure by sending, to the eNodeB 129), and

	Regarding claims 7 and 14, Qu discloses the base station and the communication control method according to claims 5 and 12, wherein
	the base station device receives an attach request message from the UE (Fig. 6b see step 1b), and
	the base station device transmits the attach request message to the selected core network device (Fig. 6b see step 2b).
	Regarding claim 16, Qu discloses the communication control method according to claim 11, wherein the receiving, selecting and transmitting are performed in a base station (Fig. 6b steps 1b and 2b; paragraphs [0118]-[0119]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Qu in view of Guo (US 2014/0301366).
	Regarding claims 8 and 1, Qu discloses a User Equipment (UE) and a communication control method performed by the UE, the communication control method comprising:
	transmitting, to a base station device in an access network, first identification information identifying a dedicated core network in an attach procedure (Fig. 6b step 1b; paragraphs [0091]; e.g., The UE 130 may initiate the Attach/TAU (Tracking Area Update) procedure by the transmission, to the eNodeB 129, of an Attach/TAU Request); It is noted that the TAU request message including RRC parameter indicating the selected network as in paragraph [0118]);
	establishing a communication path with the dedicated core network in the attach procedure (Fig. 6a step 3a);

	Qu fails to specifically disclose transmitting, to the base station device, second identification information identifying the dedicated core network in a tracking area update procedure.
	However, Guo discloses transmit, to the base station device, second identification information identifying the dedicated core network in a tracking area update procedure (Fig. 5 step 1 see RAU request including P-TMSI); paragraphs [0041], [0065], [0067]; e.g., the eNodeB identifies whether the UE accesses by using a temporary identity allocated by the SAE network (for example, GUMMEI, S-TMSI or GUTI), or a mapped temporary identity, such as the GUTI mapped from the old RAI and P-TMSI (or old RAI and TLLI) as described above).
Therefore, taking the teachings of Qu in combination of Guo as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to transmit to the base station device a second identification information identifying the dedicated core network in a tracking area update procedure for advantages of enhancing handover between different communication networks.
Regarding claim 9 and 2, Qu in combination with Guo discloses the communication control method according to claim 8, wherein
the first identification information is used by the base station device to select a core network device in the dedicated core network (Qu: paragraph [0118] selected MME 120), and

Regarding claim 10 and 3, Qu in combination with Guo discloses the communication control method according to claims 1 and 8, fails to specifically disclose the second identification information is used by the base station device to select a core network device in the dedicated core network and the second identification information is transmitted by the base station device to the core network device in the tracking area update procedure.
However, Guo discloses the second identification information is used by the base station device to select a core network device in the dedicated core network (Guo: paragraphs [0015]-[0016], [0066]; e.g., selecting, by the eNodeB, an MME according to a Mobile Country Code (MCC), a Mobile Network Code (MNC) and an MMEC in the GUMMEI), and 
the second identification information is transmitted by the base station device to the core network device in the tracking area update procedure (Guo: Fig. 6 step 3; Claim 1; paragraph [0090]; e.g., the MMEC in the GUMMEI and the selected PLMN-id, and transmitting, by the eNodeB, the identification information of the UE to the selected second MME).
Therefore, taking the teachings of Qu in combination of Guo as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to use the second identification information by the base station device to select a core network device in the dedicated core network and transmit the second identification information by the base station device to the core network device in the tracking area update procedure for advantages of enhancing handover between different communication networks.

	Regarding claim 15, Qu in combination with Guo discloses the communication control method of claim 8 wherein the transmitting and establishing are performed in a UE (Qu: Fig. 6b see steps 1b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648